The opinion of the court was delivered by
Royce, J.
This action was commenced before a justice of the peace, and appealed by the trustee to the county court, where it was dismissed as not being legally appealable, *331It appears that the plaintiff declared against the principal debtor upon a promissory note for less than twenty dollars. As between them the suit was not appealable.
It is not perceived how the supplemental process against the trustee could have the effect, to change the action or to render it any thing more or less than an action, founded on the principal debtor’s note. And whilst it remains such, the right of appeal is expressly taken away by statute.
Whether the trustee lias ever a right to claim an appeal for himself in appealable actions, is a question not properly involved in this case, since the present action was not appealable. Suffice it, therefore, to say, that the right to appeal an action from a justice’s court is given to a party. And though the trustee is a party in interest to certain proceedings in the cause, the general impression has hitherto been that he was not a party to the action, within this provision of the statute.
Judgment affirmed.
Note. — It was several times decided, upon the last circuit, that, under the revised statutes, a person summoned as trustee before a justice of the peace, was not, in any case, entitled to an appeal from the decision of the justice making him chargeable.
To remedy this supposed defect in the law, the legislature, at their session in October, 1842, passed an act authorizing an appeal from the decision of a justice of the peace, adjudging a person trustee, to the county court, under the same regulations prescribed by law in ordinary cases of appeal. See pamphlet laws of 1842, p. 17.